Motion for leave to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellant is directed to file five copies of his brief and to serve one copy. Motion for assignment of counsel granted. Irving M. Kramer, 350 Broadway, New York, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Ughetta, Kleinfeld and Christ, JJ., concur; Beldock, J., dissents and votes to deny the motion, with the following memorandum: From the papers submitted it affirmatively appears as matter of law that there is no merit in the appeal, since the issues now raised could have be.en raised on an appeal by defendant from the judgment of conviction.